                         UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF FLORIDA

                   CASE NO. 19-21202-CIV-UNGARO/O’SULLIVAN

KENNETH BURGOS,

      Plaintiff,

v.

SIT CORPORATION a/k/a
SYRACUSE INTERNATIONAL
TECHNOLOGIES,

     Defendant.
______________________________/

            ORDER APPROVING SETTLEMENT AGREEMENT AND
       RECOMMENDING THAT THE CASE BE DISMISSED WITH PREJUDICE

      THIS MATTER came before the Court following a settlement conference before

the undersigned and the Court having conducted a hearing concerning the settlement.

      THE COURT has heard from counsel and considered the terms of the settlement

agreement, the pertinent portions of the record, and is otherwise fully advised in the

premises.

      This case involves a claim for unpaid overtime compensation under the Fair

Labor Standards Act, 29 U.S.C. §201, et seq. ("FLSA"). In reviewing a settlement of an

FLSA private claim, a court must "scrutiniz[e] the settlement for fairness," and

determine that the settlement is a "fair and reasonable resolution of a bona fide dispute

over FLSA provisions." Lynn Food Stores v. United States, 679 F.2d 1350, 1352-53

(11th Cir. 1982). A settlement entered into in an adversarial context where both sides

are represented by counsel throughout litigation "is more likely to reflect a reasonable

compromise of disputed issues." Id. The district court may approve the settlement in
order to promote the policy of encouraging settlement of litigation. Id. at 1354.

        In this case, there is a bona fide factual dispute over whether the plaintiff was

owed any overtime and if so, the number of hours for which the plaintiff was not

properly compensated. The terms of the settlement were announced on the record in

open Court. The Court has reviewed the terms of the settlement agreement including

the amount to be received by the plaintiff and the attorney’s fees and costs to be

received by counsel and finds that the compromise reached by the parties is a fair and

reasonable resolution of the parties' bona fide disputes. Accordingly, it is

        ORDERED AND ADJUDGED that the parties' settlement agreement (including

attorney’s fees and costs) is hereby APPROVED. It is further

        RECOMMENDED that this case be dismissed with prejudice and that the Court

retain jurisdiction until August 8, 20191 to enforce the terms of the settlement.

        DONE AND ORDERED in Chambers at Miami, Florida this 6th day of June,

2019.

                                    ________________________________________
                                    JOHN J. O’SULLIVAN
                                    CHIEF UNITED STATES MAGISTRATE JUDGE




        1
          At the June 6, 2019 fairness hearing, the parties consented to magistrate judge
jurisdiction for all further proceedings including any enforcement motions.

                                              2
